Citation Nr: 1829227	
Decision Date: 05/25/18    Archive Date: 06/12/18

DOCKET NO.  14-30 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a left ankle disorder.

3.  Entitlement to service connection for a right ankle disorder.

4.  Entitlement to an initial compensable disability rating for service-connected sinusitis.

5.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	South Carolina Office of Veterans Affairs

WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to July 1980.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in July 2009, August 2011 and August 2013 by a Department of Veterans Affairs (VA) Regional Office (RO).  

In March 2016, the Veteran testified by videoconference before the undersigned Veterans Law Judge.  

The record was held open for 30 days to submit additional evidence.  In April 2016, the Veteran submitted additional evidence and waived initial RO consideration.  See 38 C.F.R. § 20.1304(c).  Other additional evidence received after the July 2014 statement of the case (SOC) is not pertinent to the claims on appeal.

The decision below addresses the issues of service connection for left and right ankle disorder, reopening the PTSD claim, and entitlement to a TDIU.  The issues of service connection for PTSD and higher rating for sinusitis are addressed in the remand section following the decision.



FINDINGS OF FACT

1.  The Veteran's left and right ankle osteoarthritis is related to his military service.  

2.  From August 22, 2012, the Veteran's service-connected disabilities combine to preclude securing or following substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left ankle osteoarthritis have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  The criteria for service connection for right ankle osteoarthritis have been met.  38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Effective August 22, 2012, the criteria for a TDIU are met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Previously Denied Claim-PTSD

The Board will first address this aspect of the appeal.  The Veteran seeks to reopen a claim of service connection for PTSD, which he initially filed in August 2002.  By a November 2002 rating decision, the claim was denied.  The Veteran was notified of the decision by letter dated in November 2002, which was mailed to the then current mailing address of record.  Thereafter, nothing further regarding the claim was received until a claim to reopen in September 2008.  No new evidence or notice of disagreement was received by VA within one year of the issuance of the November 2002 rating decision.  As the Veteran did not appeal the decision, that rating decision is final.  See 38 U.S.C. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

Subsequently, there is a complex procedure.  While the August 2013 rating decision on appeal included a denial of a PTSD claim, the Veteran filed his second claim in September 2008.  In a July 2009 rating decision, the claim was denied for lack of new and material evidence.  The Veteran submitted a timely notice of disagreement (NOD) in May 2010 and an SOC was issued in December 2010.  While the Veteran did not submit a VA Form 9 substantive appeal after the SOC, he submitted a statement five days before the SOC was issued indicating that he was still pursuing service connection for PTSD.  Nine days after the SOC, the RO sent the Veteran a letter informing him that no action would be taken on his December 2010 statement because he had an appeal on his PTSD claim pending before the Board.

The issuance of an SOC is not an absolute requirement for the acceptance of a substantive appeal.  See Archbold v. Brown, 9 Vet. App. 124, 132 (1996).  Here, the Veteran indicated his intent to pursue the PTSD claim at about the same time as the SOC was issued.  The timing of the SOC is immaterial.  Notably, later in December 2010, the Veteran was informed that his PTSD claim was pending on appeal to the Board.  There would be no reason that the Veteran would expect to have to file any more documentation to continue the appeal.  Thus, while the service connection claim for PTSD is a claim to reopen requiring new and material evidence, the Board finds that the appeal is from the July 2009 rating decision after the September 2008 claim was filed rather than from the August 13 rating decision.

The Board finds that new and material evidence has been submitted so that the previously denied claim of service connection for PTSD is reopened.  See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).  See also Veteran's March 2016 elaboration, during his March 2016 Board Hearing, regarding his in-service stressor and symptoms.  The reopened claim will be further addressed in the remand section.

II.  Service Connection-Ankles

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C. § 1131; 38 C.F.R. § 3.303.  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is also requesting service connection for bilateral ankle disorders, which he contends are related to his parachute jumps and sports injuries during service.  

Service treatment records (STRs) show treatment for left and right ankle/foot complaints during service.  See, e.g., October 1978 and February 1980 x-ray records.  Military records confirm that he was assigned to an Airborne Unit and performed parachute jumps.

Additionally, the Veteran reports that he sought help for his ankles from a private provider in the first year after his separation from service, but that those old records are no longer available.  Transcript, pp. 5-6, 8.  In any event, VA medical records show treatment for bilateral ankle complaints/osteoarthritis.  See, e.g. VA medical records dated in November 2009.

On VA ankle examination in June 2012, the diagnosis was bilateral tibiotalar arthritis that, according to the examiner, was not related to service because "he has no history of fracture of his ankle that would have led to post-traumatic arthritis."  See June 2012 VA ankle examination report, p. 3.  See also July 2011 VA joints examiner's opinion that the Veteran s right ankle degenerative joint disease is "less likely than not related to complaints of ankle problems because the Veteran only has a single documented inversion injury within the service treatment records which occurred late in his military career."  Inasmuch as the examiners relied on the absence of grievous injury (broken bones) during service and/or the absence of more frequent ankle complaints in STRs, the Board accords these opinions little evidentiary weight.

After the Board hearing, the Veteran submitted an April 2016 medical opinion in favor of the claims.  A private physician noted that the Veteran "spent eleven years as a paratrooper where he had impact and shock on his lower extremities, especially his ankles," and then stated "in my opinion, the injuries were sustained while [the Veteran] was in-service and these injuries are contributing to his bilateral ankle pain."  The physician was apparently mistaken regarding the length of the Veteran's active service, which lessens how persuasive it is as to the nexus element.  Nevertheless, military records, which show that the Veteran was assigned to an Airborne Unit and attained a Parachutist Badge, confirm that the Veteran performed parachute jumps during service.  As such, the Board finds the private physician's ultimate rational that as a paratrooper the Veteran would have incurred "impact and shock" injuries to his ankles, and that the Veteran's current ankle complaints are related to that service, to be sufficient to at least put the nexus element in a state of equipoise.

Therefore, when resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran's left and right ankle osteoarthritis is related to his military service.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection for left and right ankle osteoarthritis is warranted.  

III.  TDIU

The Veteran maintains that he is unable to work due to his service-connected disabilities, and reports that his last date of employment was August 21, 2012 as a Truck Driver.  See Veteran's January 2013 claim for TDIU.  See also Board Hearing Transcript, pp. 18-21.  The Veteran testified that he was having trouble even sitting during his Board hearing due to his service-connected back disability.  Transcript, p. 22.  He is service connected as follows:

40 percent	lumbar strain (since November 14, 2008) 
20 percent	left lower extremity radiculopathy (since October 3, 2007) 
20 percent	right lower extremity radiculopathy (since September 27, 2011) 
10 percent	tinnitus (since September 2, 2008)
10 percent	right knee osteoarthritis (since January 8, 2010)
10 percent	left knee osteoarthritis (since January 8, 2010)
0 percent	recurrent sinusitis (since December 1, 2010)

Furthermore, as detailed previously, he is now service connected for left and right ankle osteoarthritis.

A TDIU may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to preclude securing or following substantially gainful employment without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 U.S.C. § 1155; 38 C.F.R. § 4.16(a).  

Consideration may be given to the veteran's education, special training, and previous work experience, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

For the reasons that follow, the Board is persuaded that the combination of the Veteran's service-connected disabilities, alone, without regard to nonservice-connected disorders, is of sufficient severity to preclude substantially gainful employment.  

On VA examination in July 2013, the examiner determined that the Veteran was unable to stand or sit for extended periods without having increased back pain, and averred: "Due to the fact that sitting and standing cause back pain and inability to maintain focus due to the pain it is my opinion that due to his back condition he would not be able to secure and maintain substantially gainful employment in manual or sedentary labor."  See also March 2012 VA examiner's assertion that the Veteran's service-connected back and bilateral knee disabilities impacted his then Truck Driver employment by "limitation climbing into vehicle.  Moreover, another examiner indicated that the Veteran is "unable to drive trucks" due to his bilateral lower extremity radiculopathy.  See April 2015 VA Peripheral Nerves examination report, p. 8.  VA medical records dating from 2011 also indicate interference with employment due to constant low back and bilateral knee pain and frequent knee-related falls.

Based on the medical and lay evidence, the Board finds that the combination of the Veteran's service-connected back, bilateral lower extremity radiculopathy, bilateral knee disabilities, and bilateral ankle disabilities are, as contended by the Veteran, productive of unemployability.  Such impression is bolstered by that of the Social Security Administration (SSA), which based its grant of disability, in large part, on the Veteran's osteoarthritis.   See May 2013 SSA disability determination.  

Moreover, the Veteran has met the schedular percentages criteria for a grant of TDIU throughout the appeal period, as he has had at least one disability ratable at 40 percent or more and a combined evaluation for compensation of 70 percent or 38 C.F.R. § 4.16(a).  

In short, the Board is persuaded that the combination of the Veteran's service-connected disabilities, without regard to the Veteran's age or nonservice-connected disabilities has been of sufficient severity to render him unable to return to his former Truck Driver work, or to obtain and maintain other substantially gainful employment.  This is particularly so when resolving reasonable doubt in the Veteran's favor.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.  The Veteran filed an application for a TDIU that was received on January 7, 2013.  As the Veteran last worked on August 21, 2012, the factually ascertainable increase showing a TDIU was warranted occurred within the year prior to the claim.  See 38 C.F.R. § 3.400(o)(2).  Therefore, a TDIU is warranted effective August 22, 2012.



ORDER

New and material evidence having been received, the claim of service connection for PTSD is reopened; to this limited extent, the appeal is granted.

Service connection for left ankle osteoarthritis is granted.

Service connection for right ankle osteoarthritis is granted.

Effective August 22, 2012, a TDIU is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND


Having reopened the claim of service connection for PTSD based on new and material evidence, the Board has jurisdiction to review the underlying claim for service connection de novo, based on the whole record.  On review of the record the Board finds that further development of this claim, and the sinusitis rating claim, is warranted.  38 C.F.R. § 3.159(c)(4).

PTSD

A memo to file, dated June 3, 2009, indicates that there was inadequate information for verification of stressors; however, the Veteran has expounded regarding his in-service stressor(s) since then.  See, e.g., Board Hearing Transcript, p. 14.  Notwithstanding this additional information, the Board observes that the Veteran's articulated stressor of having become entangled in the chute of a fellow jumper during a jump is consistent with the circumstances of his service as an Airborne paratrooper and is thus credible.  Moreover, VA medical records show that the Veteran is involved in treatment for PTSD, anxiety, and depression.  See, e.g., VA medical records dated in 2014.  However, a VA examination has not been done.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As such, the claim is remanded for provision to the Veteran of a VA examination.  

Sinusitis

During his March 2016 Board hearing, the Veteran testified that his recurrent sinusitis has increased in frequency and severity since his last examination in July 2013.  Remand for a new examination is therefore warranted.  38 C.F.R. § 3.327.  See also Snuffer v. Gober, 10 Vet. App. 400 (1997).  

On remand, the claims file should be updated to include VA medical records dated after July 2014.

Accordingly, these issues are REMANDED for the following actions:

1.  Associate the Veteran's VA medical records dated after July 2014 with the claims file.  

2.  Schedule the Veteran for a VA examination with regard to his PTSD claim.  The record, to include a copy of this remand, must be reviewed by the examiner.  The examiner must discuss the Veteran's military and medical history, and current complaints and symptoms, with the Veteran and document the Veteran's assertions in the examination report.  

First, the examiner should identify the Veteran's current psychiatric disorder(s), including whether he meets the criteria for PTSD.

After clinical assessment, the examiner is requested to opine, for each psychiatric disorder found on examination or in prior medical records, as to whether it is at least as likely as not (50 percent or greater probability) that the disorder began during active duty service or is related to some incident of the Veteran's active duty service.

If PTSD is present, the examiner is also requested to provide an opinion as to whether the Veteran's PTSD is related to some incident of his service, including the jump mishap described by the Veteran.

3.  Schedule the Veteran for a new VA examination to assess the severity of his service-connected sinusitis.  

4.  Finally, readjudicate the claims remaining on appeal.  All of the evidence associated with the claims file since the July 2014 SOC must be considered.  If any benefit sought remains denied, issue an SSOC and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


